                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

MICHAEL E. BLACKWOOD,          )
                               )
           Plaintiff,          )
                               )
     v.                        )
                               )                      No. No.: 2:18-cv-00069
                               )                      Chief Judge Crenshaw
CUMBERLAND COUNTY,             )
TENNESSEE, KENNETH CAREY, JR., )
CUMBERLAND COUNTY CENTRAL )
COMMUNICATIONS COMMITTEE, )
CUMBERLAND COUNTY 911          )
EMERGENCY COMMUNICATIONS )
DISTRICT, and CITY OF          )
CROSSVILLE, TENNESSEE,         )
                               )
           Defendants.         )

                          MEMORANDUM OPINION AND ORDER

       After Michael Blackwood was terminated from his position as the Communications Dispatch

Director for the Central Communications Committee (“CCC”), he filed suit in this Court against five

Defendants alleging First Amendment retaliation under 42 U.S.C. § 1983, and state law claims for

violation of the Tennessee Public Employee Political Freedom Act, Tenn. Code Ann. § 8-50-601,

et seq.; the Tennessee Public Protection Act, Tenn. Code Ann. § 50-1-301, et seq.; and the

Tennessee Open Meetings Act, Tenn. Code Ann. § 8-44-101, et seq. Two of those Defendants –

the City of Crossville (“the City”) and Cumberland County Emergency Communications District

(“CCECD”) – have filed Motions for Summary Judgment. (Doc. Nos. 33, 39). The Motions are

straightforward: both Defendant assert that they were not Blackwood’s employer, and both

affirmatively assert that they were not involved in the decisions regarding Blackwood’s employment

or termination, or any meetings that allegedly violated state law.
        In support of their respective Motions and in accordance with this Court’s Local Rules, the

City and CCECD submitted Statements of Undisputed Facts (Doc. Nos. 35, 41) setting forth those

assertions. Blackwood did not file any response to those Statements of Fact. This should end the

matter because, under Local Rule 56.01(f), “the asserted facts shall be deemed undisputed for

purposes of summary judgment” when a party does not challenge the facts alleged. If this were not

enough to grant summary judgment, Plaintiff’s statement in his response brief that he “does not

oppose the CCECD’s and the City’s motions” (Doc. No. 49 at 1) certainly should be.

        There is, however, a twist. A third Defendant – Cumberland County (“the County”) objects

to summary judgment in either the City’s or CCECD’s favor. In doing so, it does not claim that

either of those Defendants employed Blackwood. To the contrary, the County claims that yet a

fourth Defendant, the Cumberland County Central Communications Commission (“CCC”)

employed him. Still, the County believes that summary judgment at this point could be premature

should it turn out that the CCECD and/or the City and/or the County were joint employers, or that

the CCECD and/or the City are liable pursuant to an Intergovernmental Cooperation Agreement

between the City, the County, and the CCECD for emergency dispatch services. Based upon the

County’s response, Blackwood “requests that the Court stay his claims as to the CCECD and the

City, administratively close them or dismiss them without prejudice to his right to refile them.”

(Doc. No. 49).

        The problem with Blackwood’s alternative proposal is that his “claims” presuppose that

either the CCECD or the City (or both) was his employer or participated improperly in meetings in

violation of state law, yet he has proffered not a scintilla of evidence to support either. Indeed, these

are the very issues that serve as the basis for the pending motions for summary judgment and once


                                                   2
those issues were crystallized it was incumbent upon Blackwood to “present significant probative

evidence in support of [his] complaint.” Martinez-Gonzalez v. Lakeshore Staffing, Inc., No.

18-1489, 2018 WL 5881532, at *2 (6th Cir. Nov. 9, 2018). The fact that discovery is ongoing is

immaterial because a motion for summary judgment can be filed “at any time until 30 days after the

close of all discovery.” Fed. R. Civ. P. 56(b). If Blackwood thought discovery on the issue of the

proper employer would be helpful, he could have filed an affidavit or declaration requesting that the

Court defer consideration of the motion, or allow time for discovery to continue before a ruling was

issued. Fed. R. Civ. P. 56(d). Blackwood did not do so. What Blackwood did, instead, was to rest

on pleadings, and this is insufficient to overcome a properly supported motion for summary

judgment. Ellington v. City of E. Cleveland, 689 F.3d 549, 552 (6th Cir. 2012); Moldowan v. City

of Warren, 578 F.3d 351, 374 (6th Cir. 2009).

         The County’s request that this Court defer a ruling on the pending motions for summary

judgment is more problematic because the only claims the City and CCECD are defending against

are Blackwood’s. No cross-claim has been filed and, in this sense, the County has no dog in that

fight.

         In the absence of a cross-claim, the City and CCECD argue that the County lacks standing

to object to the entry of summary judgment. As support, they rely on the following passage from

Eckert v. City of Sacramento, No. 207CV00825GEBGGH, 2009 WL 3211278 (E.D. Cal. Sept. 30,

2009):

         Union Pacific raises a procedural question that has been infrequently addressed: “[i]n
         the absence of cross-claims, may one co-defendant be the sole . . . opposition to
         another co-defendant’s motion for summary judgment?” Blonder v. Casco Inn
         Residential Care, Inc., 2000 WL 761895, at *1 (D. Me. May 4, 2000). The Blonder
         Court answered the question in the negative, concluding that in the absence of a
         crossclaim, a co-defendant lacks standing to oppose his co-defendant’s motion for

                                                   3
       summary judgment. Id.

       The Blonder court looked to the “principles underlying Rule 56,” when concluding
       that the non-moving co-defendants lacked standing to oppose the motion, stating:

               Rule 56 is intended to avoid trial when appropriate and to bring about
               summary justice whenever legally proper. Requiring Plaintiff to
               prosecute her claims against [Defendants] . . . when she no longer
               believes such claims to be viable would be contrary to the principle
               of Rule 56 that trials . . . should be avoided when appropriate.

       Id. The rationale of Blonder is persuasive, and other courts have come to the same
       conclusion. See Fraioli v. Lemcke, 328 F. Supp.2d 250, 263 n.4 (D.R.I.2004)
       (“[S]ince none of the defendants in this case have filed cross claims against each
       other, the defendants are not adverse parties who are entitled to object to each others’
       motions for summary judgment.”); Dixon v. County of Alameda, 1997 WL 220311,
       at *6 n. 8 (N.D. Cal. Apr.18, 1997) (noting that co-defendant did not have standing
       to oppose co-defendant’s motion for summary judgment); C.F. Bean Corp. v.
       Clayton Indus. Ltd., 1996 WL 470644, at *1(E.D. La. Aug.19, 1996) (same).

Id. at *3. While the City and CCECD acknowledge that “few cases have addressed the issue,”

(Doc. Nos. 50 at 4; 52 at 3), they neglect to mention that there is contrary authority, including at

least one case from this District, which has been described by another court as perhaps “[t]he best

example” for the proposition that “opposing co-defendants may prevent summary judgment to the

co-defendant,” even in the absence of opposition from the plaintiff.” D.F. by & through Amador

v. Sikorsky Aircraft Corp., No. 313CV00331GPCKSC, 2017 WL 4922814, at *12 (S.D. Cal. Oct.

30, 2017).

       In Stone v. Marten Transp., LLC, No. 3:12-CV-0396, 2014 WL 1666420, at *4 (M.D. Tenn.

Apr. 25, 2014), Judge Trauger began by observing that “the issue of whether one co-defendant may

oppose another co-defendant’s motion in the absence of a cross-claim is an issue that has vexed

federal district courts,” and that neither the Sixth Circuit nor any other federal appellate court

appears to have addressed the issue. Judge Trauger then wrote:


                                                  4
       Although some courts seem to hold that “standing” to oppose a motion requires that
       parties be on opposite sides of the “v.”, that approach is unnecessarily myopic. In
       a comparative fault jurisdiction such as Tennessee, a defendant has a stake in
       whether another entity will be listed on the verdict form, because that other entity
       (whether or not a party at trial) could be held liable for some measure of the
       plaintiff's damages, thereby relieving the defendant from being allocated that
       percentage of liability.

Id.

       Ignoring on which side of the “v.” a party sits appears to be particularly appropriate in cases

involving comparative fault. As Judge Trauger pointed out, “under Tennessee’s comparative fault

regime, [a defendant] does not have, a cross-‘claim’ against its co-defendants (or, for that matter,

any other entity potentially at fault for the incident) to assert in the first place.” Id. However, a

number of courts in other situations have also deemed it appropriate to consider oppositions to

motions for summary judgment filed by parties that have not filed cross-claims. See e.g., Indep.

Living Ctr. of S. Cal. v. City of Los Angeles, 205 F. Supp. 3d 1105, 1109 (C.D. Cal. 2016)

(considering opposition to motion by co-defendant in case alleging housing and disability

discrimination); Helen of Troy, L.P. v. Zotos Corp., 235 F.R.D. 634, 640 (W.D. Tex. 2006)

(considering opposition in breach of warranty and strict liability case and noting that the “adverse

party” language in Rule 56(c) does not “preclude a party from responding to a motion for summary

judgment unless claims exist between the movant and the party seeking to respond”); Coleman v.

Anco Insulations, Inc., 196 F. Supp. 3d 608, 610 (M.D. La. 2016) (allowing opposition to be filed

by co-defendant and observing that “Rule 56(a) says nothing about who can oppose a motion for

summary judgment”) (emphasis in original); see also, Dailey v. J.B. Call & Co., No. 04-4114-RDR,

2006 WL 616634, at *2 (D. Kan. Mar. 9, 2006) (finding standing to be proper in product liability

case because to hold otherwise “could lead to a duplicative proceedings and contradictory results”).


                                                 5
        Interesting as it is, the Court finds it unnecessary to definitively answer the “vexing”

question because of the procedural posture of this case. While the City and CCECD argue that the

County “has offered no testimony to support any claim that [either] is liable as an employer or

otherwise,” and note that the affidavit submitted on behalf of the County “says substantially nothing

about” either the City or CCECD, (Doc. Nos. 50 at 3; 52 at 3), discovery is ongoing and not

scheduled to end until July 1, 2019.1 And, insofar as the County has any desire to file a cross-claim

against the City or CCECD, or the parties otherwise want to amend the pleadings, the deadline for

doing so is not until March 1, 2019. Given this, the Court believes the best approach is to let

discovery run its course and not short-circuit the process by making a decision based upon a

potentially incomplete factual record.

        Accordingly, the Motions for Summary Judgment (Doc. Nos. 33, 39) filed by the City of

Crossville and Cumberland County Emergency Communications District are hereby DENIED. Said

denials are WITHOUT PREJUDICE to refiling once discovery has closed.2 This case is

RETURNED to the Magistrate Judge for further pretrial case management.

        IT IS SO ORDERED.

                                                  __________________________________________
                                                  WAVERLY D. CRENSHAW, JR.
                                                  CHIEF UNITED STATES DISTRICT JUDGE




        1
           As previously noted, Rule 56(d) provides a mechanism for delaying the entry of summary judgment
when a party is not in a position to respond to an asserted fact. If the issue of whether a party who does not
file a cross-claim can oppose an otherwise uncontested motion for summary judgment is an open question,
then the one-step removed question of whether that party can file a motion for an extension under Rule 56(d)
must be even more so. This is a potential rabbit hole the Court finds unnecessary to explore.
        2
           Better yet, should discovery produce no evidence to hold either the City or CCECD liable, the
parties should jointly move to dismiss that Defendant.

                                                      6
